Exhibit 10.1

EXECUTION COPY

SHARE PURCHASE AGREEMENT

between

COOLIDGE INVESTMENT PARTNERS, L.P., AS SELLER,

and

CIP ACQUISITION INCORPORATED, AS BUYER

July 24, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

ARTICLE II PURCHASE AND SALE

     5   

Section 2.01 Purchase and Sale.

     5   

Section 2.02 Purchase Price.

     5   

Section 2.03 Transactions to be Effected at the Closing.

     5   

Section 2.04 Closing.

     6   

Section 2.05 Earnest Money; Escrow.

     6   

Section 2.06 Financing Contingency.

     8   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

     8   

Section 3.01 Organization and Authority of Seller.

     8   

Section 3.02 Capitalization.

     9   

Section 3.03 No Conflicts; Consents.

     9   

Section 3.04 Undisclosed Liabilities.

     9   

Section 3.05 Legal Proceedings; Governmental Orders.

     10   

Section 3.06 Compliance With Laws; Permits.

     10   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

     10   

Section 4.01 Organization and Authority of Buyer.

     10   

Section 4.02 No Conflicts; Consents.

     11   

Section 4.03 Investment Purpose.

     11   

Section 4.04 Legal Proceedings.

     11   

Section 4.05 Undisclosed Liabilities.

     11   

ARTICLE V COVENANTS

     12   

Section 5.01 Conduct of Business Prior to the Closing.

     12   

Section 5.02 No Solicitation of Other Bids.

     12   

Section 5.03 Notice of Certain Events.

     13   

Section 5.04 Resignations.

     13   

 

i



--------------------------------------------------------------------------------

Section 5.05 Confidentiality.

     13   

Section 5.06 Governmental Approvals and Consents.

     14   

Section 5.07 Books and Records.

     15   

Section 5.08 Closing Conditions.

     15   

Section 5.09 Financing.

     15   

Section 5.10 Public Announcements.

     15   

Section 5.11 Further Assurances.

     15   

ARTICLE VI CONDITIONS TO CLOSING

     16   

Section 6.01 Conditions to Obligations of All Parties.

     16   

Section 6.02 Conditions to Obligations of Buyer.

     16   

Section 6.03 Conditions to Obligations of Seller.

     17   

ARTICLE VII INDEMNIFICATION

     18   

Section 7.01 Survival.

     18   

Section 7.02 Indemnification By Seller.

     19   

Section 7.03 Indemnification By Buyer.

     19   

Section 7.04 Certain Limitations.

     20   

Section 7.05 Indemnification Procedures.

     20   

Section 7.06 Payments.

     23   

Section 7.07 Tax Treatment of Indemnification Payments.

     23   

Section 7.08 Exclusive Remedies.

     23   

ARTICLE VIII TERMINATION

     24   

Section 8.01 Termination.

     24   

Section 8.02 Effect of Termination.

     25   

ARTICLE IX MISCELLANEOUS

     25   

Section 9.01 Expenses.

     25   

Section 9.02 Transfer Taxes.

     25   

Section 9.03 Notices.

     26   

Section 9.04 Interpretation.

     26   

Section 9.05 Headings.

     27   

Section 9.06 Severability.

     27   

 

ii



--------------------------------------------------------------------------------

Section 9.07 Entire Agreement.

     27   

Section 9.08 Successors and Assigns.

     27   

Section 9.09 No Third-party Beneficiaries.

     27   

Section 9.10 Amendment and Modification; Waiver.

     28   

Section 9.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

     28   

Section 9.12 Specific Performance.

     29   

Section 9.13 Counterparts.

     29   

Exhibit A – Form of Escrow Letter Agreement

Exhibit B – Financing Term Sheet

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This Share Purchase Agreement (this “Agreement”), dated as of July 24, 2012 (the
“Effective Date”), is entered into between COOLIDGE INVESTMENT PARTNERS, L.P., a
Delaware limited partnership (“Seller”), and CIP ACQUISITION INCORPORATED, a
Maryland corporation (“Buyer”).

RECITALS

WHEREAS, Seller is the legal and beneficial owner of 194,731 shares (the
“Shares”) of the issued and outstanding shares of common stock, par value $0.01
per share (“Common Stock”), of MARCOURT INVESTMENTS INCORPORATED, a Maryland
corporation (the “Company”); and

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

The following terms have the meanings specified or referred to in this Article
I:

“Acquisition Proposal” has the meaning set forth in Section 5.02(a).

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Balance Sheet Date” has the meaning set forth in Section 3.04.



--------------------------------------------------------------------------------

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

“Buyer” has the meaning forth in the preamble.

“Buyer Indemnitees” has the meaning set forth in Section 7.02.

“Class A Shares” has the meaning set forth in Section 3.02(a).

“Closing” has the meaning set forth in Section 2.04.

“Closing Date” has the meaning set forth in Section 2.04.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the recitals.

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

“Demanding Party” has the meaning set forth in Section 2.05(c)(i).

“Demand Notice” has the meaning set forth in Section 2.05(c)(i).

“Direct Claim” has the meaning set forth in Section 7.05(c).

“Disclosure Schedules” means those certain Disclosure Schedules attached hereto
and made a part hereof for all purposes.

“Dollars or $” means the lawful currency of the United States.

“Encumbrance” means any charge, claim, pledge, lien (statutory or other),
option, security interest, mortgage, easement, encroachment, right of way, right
of first refusal, or restriction of any kind, including any restriction on use,
voting, transfer or exercise of any other attribute of ownership.

“Escrow Agent” has the meaning set forth in Section 2.05.

“Escrow Letter Agreement” has the meaning set forth in Section 2.05.

“Financing” has the meaning set forth in Section 2.06.

“FIRPTA Certificate” has the meaning set forth in Section 2.03(b)(ii).

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

2



--------------------------------------------------------------------------------

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Indemnified Party” has the meaning set forth in Section 7.05.

“Indemnifying Party” has the meaning set forth in Section 7.05.

“Knowledge of Buyer or Buyer’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of Thomas E. Zacharias, Jiwei Yuan and
Christopher Hayes.

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of Charles R. Lathem or John M.
Norris.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Liabilities” has the meaning set forth in Section 3.04.

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, Taxes, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include consequential, speculative or
punitive damages, except in the case of fraud or to the extent actually awarded
to a Governmental Authority or other third party.

“Non-Demanding Party” has the meaning set forth in Section 2.05(c)(i).

“Notice of Objection” has the meaning set forth in Section 2.05(c)(ii).

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company, or (b) the ability
of Seller to consummate the transactions contemplated hereby.

“Original Shareholders” means, collectively, Corporate Property Associates 10
Incorporated, a Maryland corporation, Corporate Property Associates 11
Incorporated, a Maryland corporation, Trammell Crow Equity Partners II, Ltd., a
Texas limited partnership, and PA/First Plaza Limited Partnership, a Texas
limited partnership.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Purchase Price” has the meaning set forth in Section 2.02.

 

3



--------------------------------------------------------------------------------

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Seller” has the meaning set forth in the preamble.

“Seller Indemnitees” has the meaning set forth in Section 7.03.

“Shareholders’ Agreement” means that certain Shareholders’ Agreement dated as of
February 10, 1992 by the Company and the Original Shareholders, as amended by
that certain First Amendment to Shareholders’ Agreement dated February 11, 1992
by the Company and the Original Shareholders, as amended by that certain Second
Amendment to Shareholders’ Agreement dated July 25, 2007 by the Company, Buyer
and Seller.

“Shares” has the meaning set forth in the recitals.

“Taxes” means all (a) taxes, charges, withholdings, fees, levies, imposts,
duties and governmental fees or other like assessments or charges of any kind
whatsoever in the nature of taxes imposed by any United States federal, state,
local or foreign or other Taxing Authority (including those related to income,
net income, gross income, receipts, capital, windfall profit, severance,
property (real and personal), production, sales, goods and services, use,
business and occupation, license, excise, registration, franchise, employment,
payroll (including social security contributions), withholding, alternative or
add-on minimum, intangibles, ad valorem, transfer, gains, stamp, customs,
duties, estimated, transaction, title, capital, paid-up capital, profits,
premium, value added, recording, inventory and merchandise, business privilege,
federal highway use, commercial rent or environmental tax), (b) interest,
penalties, fines, additions to tax or additional amounts imposed by any Taxing
Authority in connection with (i) any item described in clause (a) or (ii) the
failure to comply with any requirement imposed with respect to any Tax Return,
and (c) liability in respect of any items described in clause (a) and/or
(b) payable by reason of contract, assumption, transferee, successor or similar
liability, operation of law (including pursuant to Treasury Regulations
Section 1.1502-6 (or any predecessor or successor thereof or any analogous or
similar state, local, or foreign Law)) or otherwise.

“Taxing Authority” means, with respect to any Tax or Tax Return, the
Governmental Authority that imposes such Tax or requires a person to file such
Tax Return and the agency (if any) charged with the collection of such Tax or
the administration of such Tax Return, in each case, for such Governmental
Authority.

“Tax Return” means any return, declaration, form, report, claim for refund,
information return (including all Forms 1099) or statement or other document
required to be filed with any Governmental Authority with respect to Taxes,
including any schedule or attachment thereto, or any amendment thereof.

“Third Party Claim” has the meaning set forth in Section 7.05(a)

 

4



--------------------------------------------------------------------------------

“Transfer Taxes” has the meaning set forth in Section 9.02.

“Treasury Regulations” means the Treasury regulations promulgated under the
Code, as such Treasury Regulations may be amended from time to time. Any
reference herein to a particular provision of the Treasury Regulations means,
where appropriate, the corresponding successor provision.

ARTICLE II

PURCHASE AND SALE

Section 2.01 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase
from Seller, the Shares, free and clear of all Encumbrances, other than
Encumbrances under applicable securities laws and the Shareholders’ Agreement,
for the consideration specified in Section 2.02.

Section 2.02 Purchase Price. The aggregate purchase price for the Shares shall
be one hundred twenty-six million three hundred twelve thousand dollars
($126,312,000) (the “Purchase Price”).

Section 2.03 Transactions to be Effected at the Closing.

(a) At the Closing, Buyer shall deliver to Seller:

(i) the Purchase Price by wire transfer of immediately available funds to an
account of Seller designated in writing by Seller to Buyer no later than two
Business Days prior to the Closing Date; and

(ii) all other agreements, documents, instruments or certificates required to be
delivered by Buyer at or prior to the Closing pursuant to Section 6.03 of this
Agreement.

(b) At the Closing, Seller shall deliver to Buyer:

(i) a duly executed affidavit of lost stock certificate with respect to the
stock certificate evidencing the Shares, free and clear of all Encumbrances,
other than Encumbrances under applicable securities laws and the Shareholders’
Agreement, accompanied by stock powers or other instruments of transfer duly
executed in blank, with all required stock transfer tax stamps affixed thereto;

(ii) a certificate of an officer of Seller, certifying pursuant to Treasury
Regulations Section 1.1445-2(b)(2), that Seller is not a foreign person within
the meaning of Sections 1445 and 897 of the Code (each such certificate, a
“FIRPTA Certificate”); provided, however, that notwithstanding anything to the
contrary in this Agreement, if Buyer does not obtain a FIRPTA Certificate from
Seller, Buyer shall be entitled to proceed with the Closing and withhold from
the Purchase Price the appropriate amounts required to be withheld pursuant to
Section 1445 of the Code; and

 

5



--------------------------------------------------------------------------------

(iii) all other agreements, documents, instruments or certificates required to
be delivered by Seller at or prior to the Closing pursuant to Section 6.02 of
this Agreement.

Section 2.04 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Shares contemplated hereby shall take place at a
closing (the “Closing”) to be held at 9:00 a.m., Eastern Standard time, no later
than two Business Days after the last of the conditions to Closing set forth in
Article VI have been satisfied or waived (other than conditions which, by their
nature, are to be satisfied on the Closing Date), at the offices of Baker Botts
L.L.P., 2001 Ross Avenue, Dallas, Texas 75201, or at such other time or on such
other date or at such other place as Seller and Buyer may mutually agree upon in
writing (the day on which the Closing takes place being the “Closing Date”).

Section 2.05 Earnest Money; Escrow. On or prior to the Effective Date, Buyer
shall deposit with Title Associates, a Division of Stewart Title Insurance
Company (the “Escrow Agent”), the sum of one million dollars ($1,000,000) in
good funds (such sum, together with any interest earned thereon, is referred to
as the “Earnest Money”). In accordance with the terms of the Escrow Letter
Agreement, in the form attached hereto as Exhibit A (the “Escrow Letter
Agreement”), by and among the Escrow Agent, Seller and Buyer, the Escrow Agent
shall accept the Earnest Money contemplated herein. The Earnest Money shall be
held by the Escrow Agent, in trust, on the terms set forth in this Section 2.05
and as set forth in the Escrow Letter Agreement.

(a) The Escrow Agent shall deposit the Earnest Money in an interest-bearing
deposit commercial bank account mutually acceptable to Seller and Buyer, shall
not commingle the Earnest Money with any funds of the Escrow Agent or others,
and shall promptly advise Seller and Buyer that the Earnest Money has been
deposited, the bank name and account number.

(b) Subject to Section 2.05(c), the Escrow Agent shall deliver the Earnest Money
to Seller or to Buyer, as the case may be, under the following conditions:

(i) to Seller on the Closing Date if the transaction contemplated by this
Agreement is consummated in accordance with the terms and provisions hereof,
with such Earnest Money credited against the Purchase Price at the Closing;

(ii) to Seller if the transaction contemplated by this Agreement is not
consummated on or prior to the End Date and either Buyer has failed to
(A) terminate this Agreement on or prior to the End Date, (B) timely

 

6



--------------------------------------------------------------------------------

apply for the Financing, (C) use commercially reasonable efforts to obtain the
Financing, or (D) secure the Financing if the Financing is available on the
terms set forth in Section 2.06 and all conditions set forth in Section 6.01 and
Section 6.02 have been met; or

(iii) to Buyer if this Agreement is terminated on or prior to the End Date and
the Earnest Money is not delivered to Seller pursuant to clause (ii) above.

(c) The following procedures shall apply with respect to any demand for, and
delivery of, the Earnest Money as of the End Date:

(i) Within five (5) Business Days of the End Date, Seller or Buyer, as the case
may be (the “Demanding Party”), shall deliver to the Escrow Agent written notice
of its demand for the Earnest Money (a “Demand Notice”) pursuant to
Section 2.05(b), which Demand Notice shall include the facts and circumstances
underlying such Party’s claim to the Earnest Money pursuant to Section 2.05(b).
The Escrow Agent shall, within two (2) Business Days of the receipt by the
Escrow Agent of the Demand Notice, send a copy of the Demand Notice to the other
Party (the “Non-Demanding Party”) by certified or registered mail, return
receipt requested or overnight courier service with a signature required for
delivery and as otherwise provided in the Escrow Letter Agreement.

(ii) The Non-Demanding Party shall have the right to object to the delivery of
the Earnest Money by sending written notice of such objection (the “Notice of
Objection”) to the Escrow Agent by certified or registered mail, return receipt
requested or overnight courier service with a signature for delivery and
otherwise as provided in the Escrow Letter Agreement, which Notice of Objection
shall be deemed null and void and ineffective if such Notice of Objection is not
received by the Escrow Agent within five (5) Business Days after the delivery of
the copy of the Demand Notice to the Non-Demanding Party. The Notice of
Objection shall set forth the basis for objecting to the delivery of the Earnest
Money. Upon receipt of a Notice of Objection, the Escrow Agent shall promptly
send a copy thereof to the Demanding Party.

(iii) In the event the Escrow Agent shall have received the Notice of Objection
within the five (5)- Business Day period, the Escrow Agent shall continue to
hold the Earnest Money until (A) the Escrow Agent receives written notice from
Seller and Buyer directing the disbursements of the Earnest Money, in which case
the Escrow Agent shall then disburse the Earnest Money in accordance with such
joint direction, or (B) in the event of litigation between Seller and Buyer, the
Escrow Agent shall deliver the Earnest Money to the clerk of the court in which
said litigation is pending, or (C) the Escrow Agent takes such affirmative steps
as the Escrow Agent may, at the Escrow Agent’s option, elect in

 

7



--------------------------------------------------------------------------------

order to terminate the Escrow Agent’s duties including, but not limited to,
depositing the Earnest Money in the district court for New York County, New York
and bringing an action for interpleader, the costs thereof to be borne by
whichever of Seller or Buyer is the losing party.

(d) The duties of the Escrow Agent are only as provided in the Escrow Letter
Agreement, and the Escrow Agent shall incur no liability whatsoever, and shall
be indemnified as provided in the Escrow Agreement, except in connection with
the actual fraud, willful misconduct or gross negligence of the Escrow Agent.

Section 2.06 Financing Contingency. Within ten (10) Business Days after the
Effective Date, Buyer will apply for financing from a lender to acquire the
Shares (the “Financing”) and shall provide to Seller reasonable evidence of such
application. In the event that Buyer timely applies for the Financing and
thereafter uses commercially reasonable efforts to, but is unable to, obtain the
Financing on or prior to the Closing in a proceeds amount greater than one
hundred thirty million dollars ($130,000,000), with an interest rate of 5.10% or
less, with a 30-year amortization, and on other terms the same or better than
the terms contained in the term sheet attached hereto as Exhibit B, then Buyer
shall have the right to terminate this Agreement by delivering written notice to
Seller, in which case Seller shall return the Earnest Money to Buyer in
accordance with Section 2.06 and, except for the rights and obligations that
expressly survive the termination of this Agreement, neither Seller nor Buyer
shall have any further rights, obligations or liabilities hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this Article III are true and correct as of the date hereof.

Section 3.01 Organization and Authority of Seller. Seller is a limited
partnership duly formed, validly existing and in good standing under the Laws of
the State of Delaware. Seller has full limited partnership power and authority
to enter into this Agreement, to carry out its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery by
Seller of this Agreement, the performance by Seller of its obligations hereunder
and the consummation by Seller of the transactions contemplated hereby have been
duly authorized by all requisite limited partnership action on the part of
Seller. This Agreement has been duly executed and delivered by Seller, and
(assuming due authorization, execution and delivery by Buyer) this Agreement
constitutes a legal, valid and binding obligation of Seller enforceable against
Seller in accordance with its terms.

 

8



--------------------------------------------------------------------------------

Section 3.02 Capitalization.

(a) Seller is the beneficial owner of 194,731 Class A shares of Common Stock
(“Class A Shares”), all of which constitute the Shares. Neither Seller nor any
Affiliate of the Seller owns, directly or indirectly, any shares or other equity
interests in the Company other than the Shares. To Seller’s Knowledge, all of
the Shares have been duly authorized, are validly issued, fully paid and
non-assessable. The Shares are owned of record and beneficially by Seller, free
and clear of all Encumbrances, other than Encumbrances under applicable
securities laws and the Shareholders’ Agreement. Except as set forth in the
Shareholders’ Agreement, Seller has sole voting power and sole power of
disposition with respect to all of the Shares. Upon consummation of the
transactions contemplated by this Agreement, Seller shall transfer to Buyer all
of the Shares, free and clear of all Encumbrances, other than Encumbrances under
applicable securities laws and the Shareholders’ Agreement.

(b) To Seller’s Knowledge, none of the Shares were issued in violation of any
agreement, arrangement or commitment to which any Original Shareholder or the
Company is a party or is subject to or in violation of any pre-emptive or
similar rights of any Person. Except as set forth in the Shareholders’
Agreement, there are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the Shares or obligating Seller to sell any Shares.

Section 3.03 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement, and the consummation of the transactions contemplated
hereby, do not and will not: (a) result in a violation or breach of, or default
under, any provision of the certificate of incorporation, by-laws or other
organizational documents of Seller; (b) result in a violation or breach of any
provision of any Law or Governmental Order applicable to Seller; or (c) require
the consent, notice or other action by any Person under, conflict with, result
in a violation or breach of, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Contract to which Seller is a party that relates
to the Shares or the Company. No consent, approval, permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority or any
other third party is required by or with respect to Seller in connection with
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

Section 3.04 Undisclosed Liabilities. To Seller’s Knowledge, the Company has no
liabilities, obligations or commitments of any nature whatsoever (including any
liability, obligation or commitment related to Taxes), asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured or otherwise (“Liabilities”) directly attributable to any action or
inaction by or on behalf any person listed in Section 5.04, Seller, any
Affiliate of Seller or any of their respective

 

9



--------------------------------------------------------------------------------

representatives or agents, except (a) those which are adequately reflected or
reserved against in the balance sheet of the Company as of December 31, 2011
(the “Balance Sheet Date”), and (b) those which have been incurred in the
ordinary course of business consistent with past practice since the Balance
Sheet Date and which are not, individually or in the aggregate, material in
amount.

Section 3.05 Legal Proceedings; Governmental Orders.

(a) To Seller’s Knowledge, there are no Actions pending or threatened
(i) against or by the Company affecting any of its properties or assets (or by
or against Seller or any Affiliate thereof and relating to the Company) which,
if decided adversely to the Company, would result in a Liability of the Company
in excess of $50,000 or that is not covered by insurance; or (ii) against or by
the Company, Seller or any Affiliate of Seller that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. To Seller’s Knowledge, no event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action.

(b) To Seller’s Knowledge, there are no outstanding Governmental Orders and no
unsatisfied judgments, penalties or awards against or affecting the Company or
any of its properties or assets. To Seller’s Knowledge, no event has occurred or
circumstances exist that may constitute or result in (with or without notice or
lapse of time) a Governmental Order.

Section 3.06 Compliance with Laws. Seller has complied in all material respects
with all Laws applicable to Seller’s actions in connection with the conduct of
the business of the Company.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof.

Section 4.01 Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Maryland. Buyer has full corporate power and authority to enter into this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Buyer of this
Agreement, the performance by Buyer of its obligations hereunder and the
consummation by Buyer of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms.

 

10



--------------------------------------------------------------------------------

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement, and the consummation of the transactions contemplated
hereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Buyer; (b) conflict with or result
in a violation or breach of any provision of any Law or Governmental Order
applicable to Buyer; or (c) require the consent, notice or other action by any
Person under any Contract to which Buyer is a party. No consent, approval,
permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

Section 4.03 Investment Purpose. Buyer is an accredited investor within the
meaning of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”). Buyer is knowledgeable, sophisticated and experienced in
business and financial matters of the type contemplated by this Agreement, is
able to evaluate the risks and merits of an investment in the Shares and is
financially able to bear the risks thereof. Buyer is acquiring the Shares solely
for its own account for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution thereof. Buyer acknowledges that
the Shares are not registered under the Securities Act or any state securities
laws, and that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws and regulations, as
applicable.

Section 4.04 Legal Proceedings. To Buyer’s knowledge, there are no Actions
pending or threatened against or by the Company, Buyer or any Affiliate of Buyer
that challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To Buyer’s Knowledge, no event has occurred or
circumstances exist that may give rise or serve as a basis for any such Action.

Section 4.05 Undisclosed Liabilities. To Buyer’s knowledge, the Company has no
Liabilities directly attributable to any action or inaction by or on behalf any
person appointed by Buyer as an officer or director of the Company, Buyer, any
Affiliate of Buyer or any of their respective representatives or agents, except
(a) those which are adequately reflected or reserved against in the balance
sheet of the Company as of the Balance Sheet Date, and (b) those which have been
incurred in the ordinary course of business consistent with past practice since
the Balance Sheet Date and which are not, individually or in the aggregate,
material in amount.

 

11



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01 Conduct of Business Prior to the Closing. From the date hereof
until the Closing or earlier termination of this Agreement, except as otherwise
provided in this Agreement or consented to in writing by Buyer (which consent
shall not be unreasonably withheld or delayed), (a) Seller shall take no action
that would cause the Company to conduct the business of the Company outside the
ordinary course of business consistent with past practice; and (b) Seller shall
take no action that would adversely affect the current organization, business
and franchise of the Company or the rights, franchises, goodwill and
relationships of its lenders, regulators and others having business
relationships with the Company.

Section 5.02 No Solicitation of Other Bids. From the date hereof until the
Closing or earlier termination of this Agreement:

(a) Seller shall not, and shall not authorize or permit any of its Affiliates or
any of its or their Representatives to, directly or indirectly, (i) solicit,
initiate or continue inquiries regarding an Acquisition Proposal; (ii) enter
into discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal; or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition Proposal.
Seller shall immediately cease and cause to be terminated, and shall cause its
Affiliates and all of its and their Representatives to immediately cease and
cause to be terminated, all existing discussions or negotiations with any
Persons conducted heretofore with respect to, or that could be reasonably
expected to lead to, an Acquisition Proposal. For purposes hereof, “Acquisition
Proposal” shall mean any inquiry, proposal or offer from any Person (other than
Buyer or any of its Affiliates) concerning (i) a merger, consolidation,
liquidation, recapitalization, share exchange or other business combination
transaction involving the Company; (ii) the issuance or acquisition of the
Shares; or (iii) the sale, lease, exchange or other disposition of any
significant portion of the Company’s properties or assets.

(b) In addition to the other obligations under this Section 5.02, Seller shall
promptly (and in any event within three Business Days after receipt thereof by
Seller or its Representatives) advise Buyer orally and in writing (which may be
by electronic mail to the persons listed in Section 9.02 hereof) of any
Acquisition Proposal, any request for information with respect to any
Acquisition Proposal, or any inquiry with respect to or which could reasonably
be expected to result in an Acquisition Proposal, the material terms and
conditions of such request, Acquisition Proposal or inquiry, and the identity of
the Person making the same.

(c) Seller agrees that the rights and remedies for non-compliance with this
Section 5.02 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy to Buyer.

 

12



--------------------------------------------------------------------------------

Section 5.03 Notice of Certain Events.

(a) From the date hereof until the Closing or earlier termination of this
Agreement, Seller shall promptly notify Buyer in writing of:

(i) any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has resulted in, or could reasonably be expected to result in, any
representation or warranty made by Seller hereunder not being true and correct
or (B) has resulted in, or could reasonably be expected to result in, the
failure of any of the conditions set forth in Section 6.02 to be satisfied;

(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(iii) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and

(iv) any Actions commenced or, to Seller’s Knowledge, threatened against,
relating to or involving or otherwise affecting Seller or the Company that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 3.04 or that relates to the consummation of the
transactions contemplated by this Agreement.

(b) Buyer’s receipt of information pursuant to this Section 5.03 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller in this Agreement (including Section 7.02 and
Section 8.01(b)) and shall not be deemed to amend or supplement the Disclosure
Schedules.

Section 5.04 Resignations. Seller shall deliver to Buyer written resignations at
least one Business Day prior to the Closing, effective as of the Closing Date,
of the following officers or directors of the Company appointed or designated by
Seller:

 

Charles R. Lathem    Vice President and Director John M. Norris    Vice
President and Director David Whorton    Assistant Treasurer and Assistant
Secretary

Section 5.05 Confidentiality. From and after the Closing, Seller shall, and
shall cause its Affiliates to, hold, and shall use commercially reasonable
efforts to cause its or their respective Representatives to hold, in confidence
any and all confidential or proprietary information, whether written or oral,
concerning the Company, except to the extent that Seller can show that such
information (a) is generally available to and

 

13



--------------------------------------------------------------------------------

known by the public through no fault of Seller, any of its Affiliates or their
respective Representatives; or (b) is lawfully acquired by Seller, any of its
Affiliates or their respective Representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. If Seller or any of its Affiliates or their
respective Representatives are compelled to disclose any information by judicial
or administrative process or by other requirements of Law, Seller shall promptly
notify Buyer in writing and shall disclose only that portion of such information
which Seller is advised by its counsel in writing is legally required to be
disclosed, provided that Seller shall use commercially reasonable efforts to
obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information.

Section 5.06 Governmental Approvals and Consents

(a) Each party hereto shall, as promptly as possible, (i) make, or cause or be
made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use commercially reasonable efforts to
obtain, or cause to be obtained, all consents, authorizations, orders and
approvals from all Governmental Authorities that may be or become necessary for
its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement. Each party shall cooperate fully with
the other party and its Affiliates in promptly seeking to obtain all such
consents, authorizations, orders and approvals. The parties hereto shall not
willfully take any action that will have the effect of delaying, impairing or
impeding the receipt of any required consents, authorizations, orders and
approvals.

(b) Without limiting the generality of the parties’ undertakings pursuant to
subsection (a) above, each of the parties hereto shall use commercially
reasonable efforts to:

(i) respond to any inquiries by any Governmental Authority regarding antitrust
or other matters with respect to the transactions contemplated by this Agreement
or any agreement or document contemplated hereby;

(ii) avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
agreement or document contemplated hereby; and

(iii) in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement or any
agreement or document contemplated hereby has been issued, to have such
Governmental Order vacated or lifted.

 

14



--------------------------------------------------------------------------------

Section 5.07 Books and Records.

(a) In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of seven (7) years after the Closing, Buyer shall:

(i) retain the books and records of the Company relating to periods prior to the
Closing in a manner reasonably consistent with the prior practices of the
Company; and

(ii) upon reasonable notice, afford the Representatives of Seller reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such books and records.

(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer or the Company after the Closing, or for any other reasonable
purpose, for a period of seven (7) years following the Closing, Seller shall:

(i) retain the books and records (including personnel files) of Seller which
relate to the Company and its operations for periods prior to the Closing; and

(ii) upon reasonable notice, afford the Representatives of Buyer or the Company
reasonable access (including the right to make, at Buyer’s expense,
photocopies), during normal business hours, to such books and records.

(c) Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 5.07 where such access would violate any Law.

Section 5.08 Closing Conditions. From the date hereof until the Closing or
earlier termination of this Agreement, each party hereto shall, and each of
Buyer and Seller shall cause the Company to, use commercially reasonable efforts
to take such actions as are necessary to expeditiously satisfy the closing
conditions set forth in Article VI hereof.

Section 5.09 Financing. Seller shall cooperate with any commercially reasonable
request from Buyer in connection with the Financing.

Section 5.10 Public Announcements. Unless otherwise required by applicable Law
(based upon the reasonable advice of counsel), no party to this Agreement shall
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of any such announcement.

Section 5.11 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO CLOSING

Section 6.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of the following
condition: no Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

Section 6.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

(a) Other than the representations and warranties of Seller contained in
Section 3.01, Section 3.02 and Section 3.03, the representations and warranties
of Seller contained in this Agreement and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects (in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Material Adverse Effect) on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). The representations and
warranties of Seller contained in Section 3.01, Section 3.02 and Section 3.03
shall be true and correct in all respects on and as of the date hereof and on
and as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).

(b) Seller shall have duly performed and complied with all agreements, covenants
and conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date; provided, that, with respect to agreements,
covenants and conditions that are qualified by materiality, Seller shall have
performed such agreements, covenants and conditions, as so qualified, in all
respects.

(c) No Action shall have been commenced against Buyer, Seller or the Company,
which would prevent the Closing. No injunction or restraining order shall have
been issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.

 

16



--------------------------------------------------------------------------------

(d) From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect.

(e) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 6.02(a) and Section 6.02(b) have been satisfied.

(f) Buyer shall have received a certificate from the general partner of Seller
certifying that attached thereto are true and complete copies of all resolutions
adopted by the general partner of Seller authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby.

(g) Buyer shall have received resignations of the directors and officers of the
Company pursuant to Section 5.04.

(h) Seller shall have delivered, or caused to be delivered, to Buyer a duly
executed affidavit of lost stock certificate with respect to the stock
certificate evidencing the Shares, free and clear of Encumbrances, other than
Encumbrances under applicable securities laws and the Shareholders’ Agreement,
accompanied by stock powers or other instruments of transfer duly executed in
blank with all required stock transfer tax stamps affixed thereto.

(i) Seller shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

Section 6.03 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:

(a) Other than the representations and warranties of Buyer contained in
Section 4.01 and Section 4.02, the representations and warranties of Buyer
contained in this Agreement and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined

 

17



--------------------------------------------------------------------------------

as of that specified date in all respects). The representations and warranties
of Buyer contained in Section 4.01 and Section 4.02 shall be true and correct in
all respects on and as of the date hereof and on and as of the Closing Date with
the same effect as though made at and as of such date.

(b) Buyer shall have duly performed and complied with all agreements, covenants
and conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date; provided, that, with respect to agreements,
covenants and conditions that are qualified by materiality, Buyer shall have
performed such agreements, covenants and conditions, as so qualified, in all
respects.

(c) No Action shall have been commenced against Buyer, Seller or the Company,
which would prevent the Closing. No injunction or restraining order shall have
been issued by any Governmental Authority, and be in effect, which restrains or
prohibits any material transaction contemplated hereby.

(d) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 6.03(a) and Section 6.03(b) have been satisfied.

(e) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby, and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby.

(f) Buyer shall have delivered to Seller cash in an amount equal to the Purchase
Price by wire transfer in immediately available funds, to an account or accounts
designated at least two Business Days prior to the Closing Date by Seller in a
written notice to Buyer.

(g) Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

ARTICLE VII

INDEMNIFICATION

Section 7.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is one
(1) year from the Closing Date; provided, that the representations and
warranties in Section 3.01, Section 3.02, Section 4.01 and Section 4.02 shall
survive until the date that is sixty (60) days following the expiration of the
applicable statute of limitations. All covenants and

 

18



--------------------------------------------------------------------------------

agreements of the parties contained herein shall survive the Closing
indefinitely or for the period explicitly specified therein. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.

Section 7.02 Indemnification By Seller. Subject to the other terms and
conditions of this Article VII, from and after the Closing Seller shall
indemnify and defend each of Buyer and its Affiliates (including the Company)
and their respective directors, officers and employees (collectively, the “Buyer
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Buyer Indemnitees based upon, arising out of,
with respect to or by reason of:

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Seller pursuant to this Agreement as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement; or

(c) subject to Section 7.04, any Liability or Loss of the Company with respect
or attributable to any period (or any portion thereof) ending on or prior to the
Closing Date; provided, however, that Seller shall only be responsible to such
Buyer Indemnitee for Seller’s pro rata share (which shall be 52.63% based on its
beneficial ownership of the Shares) of such Liability or Loss.

Section 7.03 Indemnification By Buyer. Subject to the other terms and conditions
of this Article VII, from and after the Closing Buyer shall indemnify and defend
each of Seller and its Affiliates and their respective directors, officers and
employees (collectively, the “Seller Indemnitees”) against, and shall hold each
of them harmless from and against, and shall pay and reimburse each of them for,
any and all Losses incurred or sustained by, or imposed upon, the Seller
Indemnitees based upon, arising out of, with respect to or by reason of:

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the

 

19



--------------------------------------------------------------------------------

Closing Date (except for representations and warranties that expressly relate to
a specified date, the inaccuracy in or breach of which will be determined with
reference to such specified date);

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement; or

(c) subject to Section 7.04, any Liability or Loss of any Seller Indemnitee with
respect or attributable to any period (or any portion thereof) ending on or
prior to the Closing Date only if the Seller Indemnitee incurs the Liability or
Loss in lieu of the Company and/or Buyer; provided, however, that Buyer shall
only be responsible to such Seller Indemnitee for Buyer’s pro rata share (which
shall be 47.37% based on its beneficial ownership of shares of the Company prior
to the Closing) of such Liability or Loss.

Section 7.04 Certain Limitations.

(a) For purposes of this Article VII, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.

(b) Seller shall not be liable for any Losses under Section 7.02(c) and Buyer
shall not be liable for any Losses under Section 7.03(c), in each case, unless
and until the aggregate amount of all such Losses by the other Party exceeds
$100,000, in which event the Losses may be recovered from the first dollar.

(c) Seller’s indemnity obligations under Section 7.02(c) and Buyer’s indemnity
obligations under Section 7.03(c), in each case, shall survive the Closing for a
period of three (3) years beginning on the Closing Date.

(d) Seller shall not be liable for any Losses under Section 7.02(c) solely to
the extent that, to Buyer’s Knowledge, such Liability or Loss existed as of the
date hereof.

(e) Buyer shall not be liable for any Losses under Section 7.03(c) solely to the
extent that, to Seller’s Knowledge, such Liability or Loss existed as of the
date hereof.

Section 7.05 Indemnification Procedures. The party making a claim under this
Article VII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article VII is referred to as the
“Indemnifying Party”.

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
director, officer or employee of the foregoing (a “Third Party Claim”) against
such Indemnified Party with respect to which the Indemnifying Party is obligated
to provide indemnification under this Agreement, the Indemnified Party shall
give the Indemnifying Party

 

20



--------------------------------------------------------------------------------

reasonably prompt written notice thereof, but in any event not later than thirty
(30) calendar days after receipt of such notice of such Third Party Claim. The
failure to give such prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party forfeits rights or defenses by reason of such
failure. Such notice by the Indemnified Party shall describe the Third Party
Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Company, or (y) seeks an injunction
or other equitable relief against the Indemnified Party. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 7.05(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. The fees and disbursements of such
counsel shall be at the expense of the Indemnified Party, provided, that if in
the reasonable opinion of counsel to the Indemnified Party, (A) there are legal
defenses available to an Indemnified Party that are different from or additional
to those available to the Indemnifying Party; or (B) there exists a conflict of
interest between the Indemnifying Party and the Indemnified Party that cannot be
waived, the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel to the Indemnified Party in each jurisdiction for which the
Indemnified Party determines counsel is required. If the Indemnifying Party
elects not to compromise or defend such Third Party Claim, fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 7.05(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and Buyer
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available (subject to the
provisions of Section 5.05) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.

 

21



--------------------------------------------------------------------------------

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 7.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten (10) days after
its receipt of such notice, the Indemnified Party may continue to contest or
defend such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 7.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) calendar days after
the Indemnified Party becomes aware of such Direct Claim. The failure to give
such prompt written notice shall not, however, relieve the Indemnifying Party of
its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim. The Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access to the Company’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such 30-day period, the Indemnifying Party
shall be deemed to have rejected such claim, in which case the Indemnified Party
shall be free to pursue such remedies as may be available to the Indemnified
Party on the terms and subject to the provisions of this Agreement.

 

22



--------------------------------------------------------------------------------

(d) Cooperation. Upon a reasonable request by the Indemnifying Party, each
Indemnified Party seeking indemnification hereunder in respect of any Direct
Claim, hereby agrees to consult with the Indemnifying Party and act reasonably
to take actions reasonably requested by the Indemnifying Party in order to
attempt to reduce the amount of Losses in respect of such Direct Claim. Any
costs or expenses associated with taking such actions shall be included as
Losses hereunder.

Section 7.06 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VII, the Indemnifying
Party shall satisfy its obligations within fifteen (15) Business Days of such
final, non-appealable adjudication by wire transfer of immediately available
funds. The parties hereto agree that should an Indemnifying Party not make full
payment of any such obligations within such fifteen (15) Business Day period,
any amount payable shall accrue interest from and including the date of
agreement of the Indemnifying Party or final, non-appealable adjudication to but
excluding the date such payment has been made at a rate per annum equal to the
prime rate then in effect plus five percent (5%). Such interest shall be
calculated daily on the basis of a 365 day year and the actual number of days
elapsed, without compounding.

Section 7.07 Tax Treatment of Indemnification Payments. Buyer and Seller agree
to treat any amounts payable after the Closing by Seller to Buyer pursuant to
this Agreement as an adjustment to the Purchase Price, unless a final
determination by the appropriate Taxing Authority or court causes any such
payment not to be treated as an adjustment to the Purchase Price for Tax
purposes.

Section 7.08 Exclusive Remedies. Subject to Section 9.12, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity or
willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VII. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
officers, directors and employees arising under or based upon any Law, except
pursuant to the indemnification provisions set forth in this Article VII.
Nothing in this Section 7.08 shall limit any Person’s right (i) to seek and
obtain any equitable relief to which any Person shall be entitled, (ii) to
assert and obtain any rights to indemnification or advancement of expenses in
accordance with the terms of the Company’s articles of incorporation, bylaws or
other operational agreements or (iii) to seek any remedy on account of any
Person’s fraudulent, criminal or intentional misconduct.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION

Section 8.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by the mutual written consent of Seller and Buyer;

(b) by Buyer by written notice to Seller if:

(i) Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VI
and such breach, inaccuracy or failure has not been cured by Seller within ten
(10) calendar days of Seller’s receipt of written notice of such breach from
Buyer; or

(ii) any of the conditions set forth in Section 6.01 or Section 6.02 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by November 20, 2012 (the “End Date”), unless such failure shall be
due to the failure of Buyer to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;

(c) by Seller by written notice to Buyer if:

(i) Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VI
and such breach, inaccuracy or failure has not been cured by Buyer within ten
(10) calendar days of Buyer’s receipt of written notice of such breach from
Seller; or

(ii) any of the conditions set forth in Section 6.01 or Section 6.03 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the End Date, unless such failure shall be due to the failure of
Seller to perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by it prior to the Closing;

(d) by Buyer in accordance with Section 2.06 hereof; or

(e) by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable.

 

24



--------------------------------------------------------------------------------

Section 8.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:

(a) as set forth in this Article VIII and Section 2.06, Section 5.05 and Article
IX hereof; and

(b) that nothing herein shall relieve any party hereto from liability for any
willful breach of any provision hereof.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

Section 9.02 Transfer Taxes. Buyer shall pay fifty percent (50%) of, and Seller
shall pay fifty percent (50%) of, all transfer, real property transfer,
documentary, sales, use, stamp, duty, recording and similar Taxes (including any
penalties, interest and additions to Tax) incurred in connection with this
Agreement and the transactions contemplated hereby (together, “Transfer Taxes”).
Buyer shall be responsible for preparing and filing all Tax Returns or other
applicable documents in connection with all Transfer Taxes, to the extent
permitted by applicable Law, provided, however, that Seller shall reasonably
cooperate with Buyer in the preparation and filing of all Tax Returns or other
applicable documents for or with respect to Transfer Taxes, including timely
signing and delivering such Tax Returns, documents, and certificates as may be
necessary or appropriate to file such Tax Returns or establish an exemption from
(or otherwise reduce) Transfer Taxes.

 

25



--------------------------------------------------------------------------------

Section 9.03 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9.03):

 

If to Seller:   

c/o Clarion Partners, LLC

2650 Cedar Springs Road, Suite 850

Dallas, TX 75201

Facsimile: 214-775-7600

E-mail: charles.lathem@clarionpartners.com

Attention: Charles R. Lathem

with a copy to:   

Baker Botts L.L.P.

2001 Ross Avenue, Suite 600

Dallas, Texas 75201

Facsimile: 214-661-4835

E-mail: rachel.donnelly@bakerbotts.com

Attention: Rachel Donnelly

If to Buyer:   

CIP Acquisition Incorporated

 

c/o W.P. Carey & Co. LLC

50 Rockerfeller Plaza, 2nd Floor

New York, New York 10022

Facsimile:      (212) 492-8922

E-mail: CHayes@wpcarey.com

Attention:       Christopher Hayes

with a copy to:   

Reed Smith LLP

599 Lexington Avenue

New York, New York 10022

Facsimile: (212) 521-5450

E-mail: dsharlach@reedsmith.com;

jlashin@reedsmith.com

Attention: Darren Sharlach; Jodi Lashin

Section 9.04 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions

 

26



--------------------------------------------------------------------------------

thereof and (z) to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Disclosure Schedules and
Exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein.

Section 9.05 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 9.06 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 9.07 Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter. In
the event of any inconsistency between the statements in the body of this
Agreement, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

Section 9.08 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that prior to
the Closing Date, Buyer may, without the prior written consent of Seller, assign
this Agreement and all or any portion of its rights under this Agreement to one
or more of its Affiliates or one or more Affiliates of W.P. Carey & Co. LLC. No
assignment shall relieve the assigning party of any of its obligations
hereunder.

Section 9.09 No Third-party Beneficiaries. Other than with respect to the Buyer
Indemnitees and the Seller Indemnitees as set forth in Article VII, this
Agreement is for the sole benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

27



--------------------------------------------------------------------------------

Section 9.10 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 9.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of New York.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK AND COUNTY OF NEW YORK, AND
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS

 

28



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
9.11(c).

Section 9.12 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 9.13 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

COOLIDGE INVESTMENT PARTNERS, L.P., as Seller By:  

Coolidge Management, L.L.C.,

its general partner

  By:  

Clarion Partners, LLC,

its manager

    By:  

/s/ John M. Norris

      John M. Norris       Vice President

 

CIP ACQUISITION INCORPORATED, as Buyer By:  

/s/ Chris Hayes

  Chris Hayes   Director

 

30



--------------------------------------------------------------------------------

EXHIBIT A – FORM OF ESCROW LETTER AGREEMENT

July 24, 2012

Title Associates, a Division of Stewart Title Insurance Company

825 Third Avenue, 30th Floor

New York, New York 10022

Attention: Joe DeCiutiis

 

Re: Letter agreement (this “Letter Agreement”) regarding escrow arrangement
among Coolidge Investment Partners, L.P. (“Seller”), CIP Acquisition
Incorporated (“Buyer”) and Title Associates, a Division of Stewart Title
Insurance Company (the “Escrow Agent”)

Dear Mr. DeCiutiis:

This Letter Agreement sets forth our mutual understanding regarding the escrow
services to be provided by the Escrow Agent to Seller and Buyer in connection
with the Share Purchase Agreement, dated as of July 24, 2012 (the “Share
Purchase Agreement”), by and between Seller and Buyer. All defined terms used
but not defined herein shall have the meanings ascribed to them in the Share
Purchase Agreement, a copy of which has been delivered to the Escrow Agent.

1. Deposit of the Earnest Money. On or prior to the Effective Date, Buyer shall
deposit with the Escrow Agent the sum of one million dollars ($1,000,000) in
good funds (such sum, together with any interest earned thereon, is referred to
as the “Earnest Money”). In accordance with the terms hereof, the Escrow Agent
shall accept the Earnest Money and shall hold the Earnest Money in trust on the
terms set forth in this Letter Agreement. The Escrow Agent shall deposit the
Earnest Money in an interest-bearing deposit commercial bank account mutually
acceptable to Seller and Buyer, shall not commingle the Earnest Money with any
funds of the Escrow Agent or others, and shall promptly advise Seller and Buyer
that the Earnest Money has been deposited, the bank name and account number.

2. Release and Delivery of the Earnest Money. Subject to Paragraph 3 hereof, the
Escrow Agent shall deliver the Earnest Money to Seller or to Buyer, as the case
may be, under the following conditions:

(a) to Seller if the transaction contemplated by the Share Purchase Agreement is
consummated in accordance with the terms and provisions thereof, with such
Earnest Money credited against the Purchase Price at the Closing;



--------------------------------------------------------------------------------

(b) to Seller if the transaction contemplated by the Share Purchase Agreement is
not consummated on or prior to the End Date and either Buyer has failed to
(i) terminate this Agreement on or prior to the End Date, (ii) timely apply for
the Financing, (iii) use commercially reasonable efforts to obtain the
Financing, or (iv) secure the Financing if the Financing is available on the
terms set forth in Section 2.06 of the Share Purchase Agreement and all
conditions set forth in Section 6.01 and Section 6.02 of the Share Purchase
Agreement have been met; or

(c) to Buyer if the Share Purchase Agreement is terminated on or prior to the
End Date.

3. Release and Delivery Procedures. The following procedures shall apply with
respect to any demand for, and delivery of, the Earnest Money as of the End
Date:

(a) Within five (5) Business Days of the End Date, Seller or Buyer, as the case
may be (the “Demanding Party”), shall deliver to the Escrow Agent written notice
of its demand for the Earnest Money (a “Demand Notice”) pursuant to Paragraph 2
hereof, which Demand Notice shall include the facts and circumstances underlying
such Party’s claim to the Earnest Money pursuant to Paragraph 2 hereof. The
Escrow Agent shall, within two (2) Business Days of the receipt by the Escrow
Agent of the Demand Notice, send a copy of the Demand Notice to the other Party
(the “Non-Demanding Party”) by certified or registered mail, return receipt
requested or overnight courier service with a signature required for delivery
and as otherwise provided in this Letter Agreement.

(b) The Non-Demanding Party shall have the right to object to the delivery of
the Earnest Money by sending written notice of such objection (the “Notice of
Objection”) to the Escrow Agent by certified or registered mail, return receipt
requested or overnight courier service with a signature for delivery and
otherwise as provided in this Letter Agreement, which Notice of Objection shall
be deemed null and void and ineffective if such Notice of Objection is not
received by the Escrow Agent within five (5) Business Days after the delivery of
the copy of the Demand Notice to the Non-Demanding Party. The Notice of
Objection shall set forth the basis for objecting to the delivery of the Earnest
Money. Upon receipt of a Notice of Objection, the Escrow Agent shall promptly
send a copy thereof to the Demanding Party.

(c) In the event the Escrow Agent shall have received the Notice of Objection
within the five (5)- Business Day period, the Escrow Agent



--------------------------------------------------------------------------------

shall continue to hold the Earnest Money until (i) the Escrow Agent receives
written notice from Seller and Buyer directing the disbursements of the Earnest
Money, in which case the Escrow Agent shall then disburse the Earnest Money in
accordance with such joint direction, or (ii) in the event of litigation between
Seller and Buyer, the Escrow Agent shall deliver the Earnest Money to the clerk
of the court in which said litigation is pending, or (iii) the Escrow Agent
takes such affirmative steps as the Escrow Agent may, at the Escrow Agent’s
option, elect in order to terminate the Escrow Agent’s duties including, but not
limited to, depositing the Earnest Money in the district court for New York
County, New York, and bringing an action for interpleader, the costs thereof to
be borne by whichever of Seller or Buyer is the losing party.

4. Limitation of Liability of the Escrow Agent. The duties of the Escrow Agent
are only as provided in this Letter Agreement, and the Escrow Agent shall incur
no liability whatever except for actual fraud, willful misconduct or gross
negligence as long as the Escrow Agent has acted in good faith. Upon making
delivery of the Earnest Money in the manner herein provided, the Escrow Agent
shall have no further liability hereunder. Seller and Buyer, jointly and
severally, agree to and do hereby indemnify and hold harmless Escrow Agent from
all suits, actions, loss, costs, claims, damages, liabilities, and expenses
(including, without limitation, attorneys’ fees and disbursements) which may be
incurred by reason of its acting as Escrow Agent pursuant to this Letter
Agreement; provided that such indemnity shall not apply in the event of actual
fraud, willful misconduct or gross negligence of the Escrow Agent.

5. Miscellaneous. This Letter Agreement, and any statements, conduct, claims,
causes of action, liabilities or other matters relating to or arising out of or
in connection with this Letter Agreement, shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to choice of
law or conflict of law principles. This Letter Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Fax copies of signatures
shall be treated as originals for all purposes. This Letter Agreement contains
the entire agreement by and among the Escrow Agent, on the one hand, and Seller
and Buyer, on the other hand, to date with respect to the subject matter hereof
and supersedes any and all prior agreements and understandings, oral or written,
with respect to such matters. This Letter Agreement may not be amended except by
a written instrument signed by all parties. This Agreement may not be assigned
without the prior written consent of all parties. Notices to be sent to the
Escrow Agent shall be in writing and shall be deemed to have been given on the
date sent by e-mail if sent during normal business hours of the recipient, and
on the next Business Day if sent after normal business hours of the recipient,
and shall be sent to the following persons:
Gelsomina.Gambardella@titleassociates.com, with a copy to
Elaine.Ho@titleassociates.com. All notices to be sent to Buyer and Seller shall
be delivered in accordance with Section 9.03 of the Share Purchase Agreement.



--------------------------------------------------------------------------------

If this Letter Agreement accurately sets forth your understanding of the terms
with respect to the matters discussed above, please so indicate by executing a
copy of this Letter Agreement below and returning the executed copy to us.

 

TITLE ASSOCIATES, A DIVISION OF

STEWART TITLE INSURANCE COMPANY,

as the Escrow Agent

By:  

 

  Name:   Title:

 

Agreed to and acknowledged by: COOLIDGE INVESTMENT PARTNERS, L.P., as Seller By:
 

Coolidge Management, L.L.C.,

its general partner

  By:  

Clarion Partners, LLC,

its manager

    By:  

 

      Name:       Title:

 

CIP ACQUISITION INCORPORATED, as Buyer By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B – FINANCING TERM SHEET



--------------------------------------------------------------------------------

SELLER DISCLOSURE SCHEDULES

TO SHARE PURCHASE AGREEMENT

Section 3.01: Organization and Authority of Seller

None

Section 3.02: Capitalization

None

Section 3.03: No Conflicts; Consents

None

Section 3.04: Undisclosed Liabilities

None

Section 3.05: Legal Proceedings; Governmental Orders

None

Section 3.06: Compliance with Laws

None